Pierce, J.
Upon the allegations in the bill, admitted to be true by the demurrer, the defendant Walker had full knowledge of the terms of the agreement dated September 1,1902, at the time he took title to the premises and dispossessed the plaintiff. He then knew that the plaintiff had paid $1,350 in partial performance of the terms of the agreement; that the plaintiff had expended not less than $5,000 in the improvement and preservation of the property, and that the time for the payment of the balance of the price to be paid and for the delivery of the deed had been extended by agreement for one year following April, 1907.
These facts and other facts set out in the bill establish that Walker took title to the land with knowledge of the plaintiff’s equitable interest therein. It follows, that the plaintiff’s right to relief in equity is the same against Walker as it would be from his grantor if the conveyance had not been made. Clark v. Flint, 22 Pick. *493231, 239. Murphy v. Marland, 8 Cush. 575, 579. Connihan v. Thompson, 111 Mass. 270.
There was an implied trust created in favor of the plaintiff when he was allowed to enter upon the land and to make improvements thereon, to the extent, at least, that the price had been paid or tendered. Felch v. Hooper, 119 Mass. 52. Merrill v. Beckwith, 163 Mass. 503. See Rayner v. Preston, 18 Ch. D. 1; Rose v. Watson, 10 H. L. Cas. 672; In re Stucley, [1906] 1 Ch. 67.
On May 7, 1907, before Walker took possession of the property, the defendant Greenough notified the plaintiff that she had sold the premises to Walker and that Walker would take possession at once. This act was a distinct repudiation of her agreement, and there is nothing to indicate that thereafter she changed her position or that she was able to convey the property on the day to which, by the oral agreement, the time for the passing of title had been extended.
It is admitted by the plaintiff, that all rights at law or in equity arising from the breach of contract to convey or from the conversion of the personal property, are barred by the statute of limitations. Farnam v. Brooks, 9 Pick. 212. Wells v. Child, 12 Allen, 333. Bremer v. Williams, 210 Mass. 256. The plaintiff, however, contends that the suit is not founded upon right arising out of a breach of contract, but upon his equitable right to a performance of the contract. He asserts that his equitable interest is in equity analogous to the title of a legal mortgagor, and that his rights as such can be barred only by adverse possession of twenty years. This is in effect a claim to a vendee’s lien, which is not recognized in this Commonwealth. Ahrend v. Odiorne, 118 Mass. 261.
It is no longer doubted that an open disavowal and express repudiation of an express or implied trust calls the cestui que trust to defend his equitable right if he would not have it barred by the statute of limitations. Currier v. Studley, 159 Mass. 17, 20. Ryder v. Loomis, 161 Mass. 161. Lufkin v. Jakeman, 188 Mass. 528. Thompson v. Thompson, 1 Jones Eq. 430. Hovenden v. Lord Annesley, 2 Sch. & Lef. 607, 633. Edwards v. University, 1 Dev. & Bat. Eq. 325.
In the case at bar the statute of limitations had run whether counted from the day of the letter of repudiation, from the entry of Walker, or from April, 1908.

Decree affirmed.